            Case 2:19-cv-02020-DB Document 6 Filed 10/15/20 Page 1 of 13


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       ANTOINE W. HARRIS,                              No. 2:19-cv-2020 DB P
12                        Plaintiff,
13             v.                                        ORDER
14       CALIFORNIA FORENSIC MEDICAL
         GROUP, et al.,
15
                          Defendants.
16

17
              Plaintiff, a county jail inmate1 proceeding pro se, seeks relief pursuant to 42 U.S.C. §
18
     1983 and has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis.
19
     (ECF Nos. 1, 3). This proceeding was referred to this court by Local Rule 302 pursuant to 28
20
     U.S.C. § 636(b)(1)(B).
21
              For the reasons stated below, plaintiff’s motion to proceed in forma pauperis shall be
22
     granted. Plaintiff will also be given an opportunity to amend the complaint.
23
     ////
24
     ////
25
     ////
26
     1 Plaintiff is currently housed at Washoe County Detention Facility in Reno, Nevada. (See
27
     generally ECF No. 1 at 1). However, it appears that the claims raised in his complaint arise from
28   events that occurred while he was an inmate at SCJ. (See ECF No. 1 at 2-3, 5-10).
                                                     1
           Case 2:19-cv-02020-DB Document 6 Filed 10/15/20 Page 2 of 13


 1   I.      IN FORMA PAUPERIS APPLICATION
 2           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §
 3   1915(a). (See ECF Nos. 2, 5). Accordingly, the request to proceed in forma pauperis will be
 4   granted.
 5           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§
 6   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in
 7   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct
 8   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
 9   forward it to the Clerk of Court. Thereafter, plaintiff will be obligated for monthly payments of
10   twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.
11   These payments will be forwarded by the appropriate agency to the Clerk of Court each time the
12   amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §
13   1915(b)(2).
14   II.     SCREENING REQUIREMENT
15           The court is required to screen complaints brought by prisoners seeking relief against a
16   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
17   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
18   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
19   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)-(2).
20           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
21   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
22   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an
23   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,
24   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully
25   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th
26   Cir. 1989); Franklin, 745 F.2d at 1227.
27           A complaint, or portion thereof, should only be dismissed for failure to state a claim upon
28   which relief may be granted if it appears beyond doubt that plaintiff can prove no set of facts in
                                                         2
            Case 2:19-cv-02020-DB Document 6 Filed 10/15/20 Page 3 of 13


 1   support of the claim or claims that would entitle him to relief. Hishon v. King & Spalding, 467
 2   U.S. 69, 73 (1984) (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)); Palmer v. Roosevelt
 3   Lake Log Owners Ass’n, 651 F.2d 1289, 1294 (9th Cir. 1981). In reviewing a complaint under
 4   this standard, the court must accept as true the allegations of the complaint in question, Hosp.
 5   Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the pleading in the light
 6   most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor, Jenkins v.
 7   McKeithen, 395 U.S. 411, 421 (1969).
 8   III.     PLEADING STANDARD
 9            A.   Generally
10            Section 1983 “provides a cause of action for the deprivation of any rights, privileges, or
11   immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia Hosp.
12   Ass'n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). Section 1983 is not itself a source
13   of substantive rights, but merely provides a method for vindicating federal rights conferred
14   elsewhere. Graham v. Connor, 490 U.S. 386, 393-94 (1989).
15            To state a claim under Section 1983, a plaintiff must allege two essential elements: (1)
16   that a right secured by the Constitution or laws of the United States was violated and (2) that the
17   alleged violation was committed by a person acting under the color of state law. See West v.
18   Atkins, 487 U.S. 42, 48 (1988); Ketchum v. Alameda Cty., 811 F.2d 1243, 1245 (9th Cir. 1987).
19            A complaint must contain “a short and plain statement of the claim showing that the
20   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
21   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
22   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
23   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual
24   matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. Facial
25   plausibility demands more than the mere possibility that a defendant committed misconduct and,
26   while factual allegations are accepted as true, legal conclusions are not. Id. at 677-78.
27   ////
28   ////
                                                          3
           Case 2:19-cv-02020-DB Document 6 Filed 10/15/20 Page 4 of 13


 1           B.    Linkage Requirement
 2           Under Section 1983, a plaintiff bringing an individual capacity claim must demonstrate
 3   that each defendant personally participated in the deprivation of his rights. See Jones v.
 4   Williams, 297 F.3d 930, 934 (9th Cir. 2002). There must be an actual connection or link between
 5   the actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See
 6   Ortez v. Washington County, State of Oregon, 88 F.3d 804, 809 (9th Cir. 1996); see also Taylor
 7   v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).
 8           Government officials may not be held liable for the actions of their subordinates under a
 9   theory of respondeat superior. Iqbal, 556 U.S. at 676 (stating vicarious liability is inapplicable in
10   Section 1983 suits). Since a government official cannot be held liable under a theory of vicarious
11   liability in Section 1983 actions, plaintiff must plead sufficient facts showing that the official has
12   violated the Constitution through his own individual actions by linking each named defendant
13   with some affirmative act or omission that demonstrates a violation of plaintiff's federal rights.
14   Id. at 676.
15   IV.     PLAINTIFF’S COMPLAINT
16           A.    General Facts Alleged
17           Plaintiff’s complaint names California Forensic Medical Group (“CFMG”), the Solano
18   County Sheriff’s Office (“SCSO”), the Solano County Jail (“SCJ”), Solano County,2 and Dr.
19   William Douglas,3 who provided medical treatment to plaintiff during his detention at SCJ as
20   defendants. (See ECF No. 1 at 1-2, 10). He alleges that defendants were negligent and
21   committed malpractice in violation of his rights, when between August and December of 2012,
22   they repeatedly misdiagnosed and improperly treated what would ultimately be properly
23   diagnosed in October 2018 as advanced-stage relapsing remitting multiple sclerosis. Plaintiff
24
     2 Solano County is not listed as a litigant in the case caption of the docket. Therefore, the Clerk
25   of Court will be directed to add it as a defendant.
     3 The court presumes that the “physician at Solano County Jail” of whom plaintiff speaks
26
     throughout the complaint is defendant Douglas, M.D. and thus, refers to him accordingly herein.
27   (Compare ECF No. 1 at 2 (naming defendant Douglas of Solano County Jail as the only physician
     defendant), with ECF No. 1 at 7 (“physician at the Solano County Jail” reference)). If this is not
28   the case, plaintiff must inform the court of this fact in any amended complaint he may file.
                                                         4
            Case 2:19-cv-02020-DB Document 6 Filed 10/15/20 Page 5 of 13


 1   states that relapsing remitting multiple sclerosis is a life-threatening illness that has no cure. (See
 2   id. at 3, 5-8).
 3            B.       Harm Caused
 4            Plaintiff asserts that as a result of the misdiagnosis in 2012, for years he experienced
 5   repeated bouts of his upper body “dropp[ing] dead” for several minutes, debilitating headaches,
 6   pain, numbness and tingling in his hands and arms which has never gone away, as well as what
 7   defendant Douglas believed were seizures. (See ECF No. 1 at 3, 6-8). He states that treatments
 8   he received based upon the misdiagnosis of his illness in 2012 only offered him temporary relief,
 9   if any. (See generally id. at 3, 6-7) (plaintiff alleging recurrent pain and symptoms despite
10   various treatments). He argues that his illness should have been caught in 2012 while he was in
11   the care of defendant Douglas. (See id. at 7). He further asserts that “physician failure and
12   neglect” contributed to his illness worsening and to its spread to his brain and down his spine.
13   (See id. at 7-8). Because of the negligence, plaintiff argues, it is unknown how much of his life
14   has been taken from him. (See id. at 8).
15            C.       Remedies Sought
16            Plaintiff seeks compensatory damages against each defendant in the amount of $7.5
17   million dollars. He also seeks punitive damages against each defendant in the amount of $7.5
18   million dollars. (See ECF No. 1 at 5).
19

20   ////
21   ////
22   ////
23   ////
24   ////
25   ////
26   ////
27

28
                                                         5
            Case 2:19-cv-02020-DB Document 6 Filed 10/15/20 Page 6 of 13


 1   V.       DISCUSSION
 2            A.   Defendant William Douglas, M.D.4
 3                 1. Facts Alleged
 4            In the complaint, plaintiff repeatedly alleges that the harm and pain he has experienced to
 5   date has been due to defendant Douglas negligently misdiagnosing him with muscle spasms in
 6   2012.5 (See ECF No. 1 at 5, 7-8) (plaintiff using terms “neglect of the physician,” “physician
 7   failure and neglect,” and “physician was clearly negligent” to describe defendant Douglas’
 8   treatment of him). Plaintiff further asserts that because defendant Douglas did not physically
 9   examine him and he denied plaintiff an MRI when he requested one, his symptoms persisted and
10   worsened. (See id. at 6). Plaintiff writes, “The physician abused his power and a[u]thority by
11   refusing to provide me with the necessary medical treatment he knew I needed and had to rely on
12   him for.” (See id. at 5) (brackets added). This, plaintiff argues, constituted malpractice on
13   defendant Douglas’ part and makes him liable. 6 (See generally id. at 6).
14   ////
15
     4  In one section of the complaint, plaintiff states that defendant Douglas is an employee of the
16   SCJ. (See ECF No. 1 at 2). In another part of the complaint, he states that he is an employee of
     CFMG. CFMG appears to be a private company which contracted out employees to work at the
17   SCJ. (See generally id. at 10). Plaintiff will need to clarify which statement is correct in any
     amended complaint he may file. For purposes of this screening, however, the court will assume
18
     that defendant Douglas is a proper, actionable defendant even if he is directly employed by a
19   private company. See Manhattan Cmty. Access Corp. v. Halleck, 139 S. Ct. 1921, 1929 n.1
     (2019) (noting private entity may be deemed state actor if government outsources constitutional
20   obligation to it) (citation omitted).
     5 Plaintiff notes that his claims may be untimely, given the fact that the initial harm he alleges
21   occurred in 2012. (See ECF No. 1 at 8). Despite this possibility, he asks that the court consider
22   them given that he did not become aware of defendants’ violations until 2018 when he was finally
     properly diagnosed with multiple sclerosis. (See id. at 8).
23           Questions related to statutes of limitations are typically matters raised as affirmative
     defenses in responses to pleadings. See Fed. R. Civ. P. 8(c)(1). Therefore, the court declines to
24   address the issue herein.
     6 Plaintiff also contends that he was misdiagnosed again in 2014. (See ECF No. 1 at 8).
25   Although the record is unclear, it appears that at that time, he was misdiagnosed by a neurologist
26   at California City State Prison as having cervical transverse myelitis. (See id. at 6). He states that
     he would later learn that his multiple sclerosis was in advanced stages at the time of that
27   misdiagnosis. (See id. at 7). Plaintiff states that eventually, in 2018, he was properly diagnosed
     while housed at Washoe County Jail by Dr. Kimberly Pope, a neurologist at St. Mary’s Medical
28   Center. (See id. at 7).
                                                          6
        Case 2:19-cv-02020-DB Document 6 Filed 10/15/20 Page 7 of 13


 1                  2. Relevant Law
 2             “[E]mployees of a private entity hired by a county to provide medical care to jail inmates
 3   thereby act under color of state law, subject to liability under Section 1983. Castillo v. Solano
 4   County Jail, No. 2:08-cv-3080 GEB KJN P, 2011 WL 3584318, at *5 (E.D. Cal. Aug 12, 2011)
 5   (brackets added) (citing Ancata v. Prison Health Services, Inc., 769 F.2d 700, 704-706 (11th Cir.
 6   1985)).
 7             To state an actionable claim against defendant Douglas that is related to his medical
 8   treatment of plaintiff, plaintiff must show that defendant Douglas was deliberately indifferent to
 9   his serious medical needs in violation of the Eighth Amendment. “[A] prison official violates the
10   Eighth Amendment only when two requirements are met. First, the deprivation alleged must be,
11   objectively, sufficiently serious; a prison official’s act or omission must result in the denial of the
12   minimal civilized measure of life’s necessities.” Farmer v. Brennan, 511 U.S. 825, 834 (1994)
13   (internal quotation marks and citations omitted). Second, the prison official must subjectively
14   have a sufficiently culpable state of mind, “one of deliberate indifference to inmate health or
15   safety.” Id. (internal quotation marks and citations omitted). This second prong... “is satisfied by
16   showing (a) a purposeful act or failure to respond to a prisoner’s pain or possible medical need
17   and (b) harm caused by the indifference.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006)
18   (internal citations, punctuation and quotation marks omitted); accord, Wilhelm v. Rotman, 680
19   F.3d 1113, 1122 (9th Cir. 2012); Lemire v. CDCR, 726 F.3d 1062, 1081 (9th Cir. 2013).
20                  3. Analysis
21             Without more, this argument raised against defendant Douglas fails to state a claim upon
22   which relief may be granted. First, plaintiff does not claim that defendant Douglas’ alleged
23   failure to properly treat him was deliberate. Specifically, plaintiff does not state that defendant
24   Douglas knew he was in pain and that he was suffering from intermittent physical paralysis, yet
25   he refused to treat him. (See generally ECF No. 1). On the contrary, plaintiff clearly states that
26   in August 2012, upon learning of plaintiff’s ailments as plaintiff described them to him, defendant
27   Douglas diagnosed plaintiff with muscle spasms and prescribed him two-weeks-worth of muscle
28   relaxants and medication to reduce swelling. (See id. at 3). Thereafter, when plaintiff told
                                                         7
         Case 2:19-cv-02020-DB Document 6 Filed 10/15/20 Page 8 of 13


 1   defendant Douglas that the medication was not working, defendant Douglas prescribed plaintiff
 2   different muscle relaxants. (See id. at 3, 6). According to plaintiff, “[t]his process went on every
 3   (2) weeks till [sic] the end of December 2012 . . . when [he] was transfered [sic] to D.V.I.
 4   Reception Center.”). (See id. at 6) (brackets added).
 5          Given these facts, it cannot be said that defendant Douglas’ treatment of plaintiff rose to a
 6   level that is actionable under Section 1983. In other words, it cannot be said that it constituted
 7   deliberate indifference to plaintiff’s serious medical needs in violation of plaintiff’s Eighth
 8   Amendment rights. Defendant Douglas treated plaintiff consistently for four months and made
 9   timely adjustments to plaintiff’s treatment protocol when plaintiff reported to him that particular
10   treatments were not working. (See id. at 3, 5-6). The fact that the treatment was based upon an
11   improper diagnosis or that it was ineffective is not actionable under federal law.
12          In addition, it is well-settled that negligence or medical malpractice will not support a
13   deliberate indifference claim. See Broughton v. Cutter Labs, 622 F.2d 458, 460 (9th Cir. 1980)
14   (citing Estelle v. Gamble, 429 U.S. 97, 105-106 (1976)). “[A] complaint that a physician has
15   been negligent in diagnosing or treating a medical condition,” which is what plaintiff clearly
16   alleges throughout his complaint (see ECF No. 1 at 5, 7-8), “does not state a valid claim of
17   medical mistreatment under the Eighth Amendment.” See Estelle, 429 U.S. at 106. Indeed, even
18   gross negligence is insufficient to establish deliberate indifference to serious medical needs. See
19   Lemire, 726 F.3d at 1081-82 (citing Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990).
20   “In order to state a cognizable claim, a prisoner must allege acts or omissions sufficiently harmful
21   to evidence deliberate indifference to serious medical needs.” Estelle, 429 U.S. at 106.
22          Finally, even if defendant Douglas’ treatment of plaintiff was not what plaintiff thought it
23   should have been7 or what other physicians did who treated plaintiff thereafter, these facts still
24   fail to state a claim. “A difference of opinion between a physician and [a] prisoner – or between
25   medical professionals – concerning what medical care is appropriate does not amount to
26   7 For example, plaintiff states that defendant Douglas, “never not one time physically examined
27   [him],” and that when he asked defendant Douglas for an MRI, defendant Douglas refused to give
     him one. (See ECF No. 1 at 6). He also alleges that defendant Douglas “felt [he] was making all
28   this up and [that he was] suffering from a panic disorder.” (See id. at 8) (brackets added).
                                                       8
        Case 2:19-cv-02020-DB Document 6 Filed 10/15/20 Page 9 of 13


 1   deliberate indifference.” Colwell v. Bannister, 763 F.3d 1060, 1068 (9th Cir. 2014) (citations
 2   omitted) (brackets added).
 3          In light of the above, plaintiff has failed to state a claim against defendant Douglas.
 4   However, on the off chance that there are additional facts related to this claim which enable
 5   plaintiff to establish that other treatment protocols defendant Douglas implemented constituted
 6   deliberate indifference, plaintiff will be permitted to amend this claim.
 7          B.    Remaining Defendants
 8                1. Solano County Sheriff’s Office and Solano County
 9                    a. Facts Alleged
10          With respect to the Solano County Sheriff’s Office, plaintiff argues that it is “responsible
11   for promulgating policies and procedures for the operation of its jail facilities” and that it “retains
12   the ultimate authority and responsibility for the health care, treatment, well-being and safekeeping
13   of prisoners in jail.” (ECF No. 1 at 10). Plaintiff appears to imply that for these reasons, SCSO is
14   liable for his misdiagnosis and resulting pain and suffering. (See generally id. at 10).
15          As for Solano County, plaintiff contends that it “is responsible for the actions, inactions,
16   policies, procedures, and practices of the Solano County Sheriff’s Office and its respective
17   employees and[/]or agents.” (See ECF No. 1 at 9) (brackets added). He contends that because
18   the County approved the contract between the Solano County Sheriff’s Office and health care
19   provider California Forensic Medical Group, “by law, the County retains ultimate authority and
20   responsibility for the health care, treatment, well-being, and safekeeping of prisoners in the jail.”
21   (Id. at 10). For these reasons, plaintiff generally argues, SCJ is also liable for his misdiagnosis by
22   defendant Douglas and the resulting harm. (See id. at 10).
23                    b. Relevant Law
24          To prevail on his claims against the SCSO and Solano County, plaintiff must assert that:
25   (1) he was deprived of a constitutional right; (2) the municipality or entity had a policy or custom;
26   (3) the policy or custom amounted to deliberate indifference to his constitutional right, and (4) the
27   policy or custom was the moving force behind the constitutional violation. Mabe v. San
28   Bernardino Cty., Dep’t of Pub. Soc. Servs., 237 F.3d 1101, 1110-11 (9th Cir. 2001).
                                                         9
        Case 2:19-cv-02020-DB Document 6 Filed 10/15/20 Page 10 of 13


 1          “[A]n act performed pursuant to a ‘custom’ that has not been formally approved by an
 2   appropriate decisionmaker may fairly subject a municipality to liability on the theory that the
 3   relevant practice is so widespread as to have the force of law.” Bd. of Cty. Comm’rs v. Brown,
 4   520 U.S. 397, 404 (1997) (brackets added) (citing Monell v. Dep’t of Social Services, 436 U.S.
 5   658, 690-91 (1978)). “[A] local governmental body may [also] be liable if it has a policy of
 6   inaction and such inaction amounts to a failure to protect constitutional rights.” Oviatt v. Pearce,
 7   954 F.2d 1470, 1474 (9th Cir. 1992) (brackets added) (citing City of Canton, 489 U.S. 378, 388
 8   (1989)). “[A] policy is ‘a deliberate choice to follow a course of action . . . made from among
 9   various alternatives by the official or officials responsible for establishing final policy with
10   respect to the subject matter in question.’” Oviatt, 954 F.2d at 1477 (brackets added) (omission in
11   original) (quoting Pembaur v. City of Cincinnati, 475 U.S. 469, 483-84 (1986)).
12                    c. Analysis
13          Plaintiff’s claims against these two entities generally allege that the SCSO and Solano
14   County have their own policies and procedures and that each of them is responsible for prisoners’
15   health care treatment and well-being. (See ECF No. 1 at 10). However, plaintiff fails to identify
16   specific policies or customs of each which, when implemented, amounted to deliberate
17   indifference to his serious medical needs. (See id. at 9-10).
18          For these reasons, plaintiff’s claims against Solano County and the Solano County
19   Sheriff’s Office fail to state claims upon which relief may be granted. 28 U.S.C. § 1915A(b)(1).
20   Plaintiff will, however, be given an opportunity to remedy the problems with these claims in any
21   amended complaint he may file.
22                2. California Forensic Medical Group
23                    a. Facts Alleged
24          Plaintiff argues that CFMG is responsible “for the acts [and] treatment that [its] staff
25   members provide” and is “responsible for the negligent acts of their [sic] staff.” (ECF No. 1 at
26   10) (brackets added). Specifically, he asserts that because defendant Douglas was CFMG’s
27   employee, it is liable for his negligent acts. (See id. at 10). According to plaintiff, CFMG refused
28   to step in to help him, despite being aware of defendant Douglas’ actions. (See id. at 5). He
                                                        10
         Case 2:19-cv-02020-DB Document 6 Filed 10/15/20 Page 11 of 13


 1   claims that CFMG was aware of defendant Douglas’ actions because he filed grievances about
 2   the treatment, and CFMG denied them through the third level of appeal. 8 (See generally id. at 5).
 3                     b. Relevant Law and Analysis
 4           This claim as presented is not actionable. This is because even if in an amended
 5   complaint plaintiff were to raise an actionable deliberate indifference claim against defendant
 6   Douglas as a CFMG employee, CFMG cannot be held liable for defendant Douglas’ actions on a
 7   theory of respondeat superior. See generally Monell, 436 U.S. at 691; Howell v. Evans, 922 F.2d
 8   712, 724 (11th Cir. 1991) (stating private corporation providing medical services under contract
 9   with state cannot be held liable on theory of respondeat superior); see also Hickey By and
10   Through Timalu v. County of Stanislaus, No. 94-15151, 1996 WL 73371, at *3 (9th Cir. Feb. 20,
11   1996) (stating CFMG cannot be held liable on theory of respondeat superior).
12           To the extent plaintiff also alleges that CFMG is directly liable because it was actively
13   aware of the difficulty plaintiff was having receiving an accurate diagnosis and proper treatment,
14   yet it did nothing to facilitate plaintiff receiving these things (see ECF No. 1 at 10),9 this claim, as
15   currently presented, is also not actionable. This is because as a private entity that has contracted
16   with the state to provide health care, CFMG is the functional equivalent of a municipality. See
17   Buckner v. Toro, 116 F.3d 450, 452 (11th Cir. 1997); see also Tsao v. Desert Palace, Inc., 698
18   F.3d 1128, 1139 (9th Cir. 2012) (citing Buckner and finding no need to distinguish between
19   municipalities and private entities acting under color of state law). Accordingly, because plaintiff
20   does not argue that CFMG had an official policy or custom that led to a violation of his rights (see
21   generally ECF No. 1), plaintiff has not made a threshold showing that CFMG violated his rights
22   under Section 1983. See Buckner, 116 F.3d at 453 (“[T]he requirement of a municipal policy or
23   custom constitutes an essential element of a [Section] 1983 claim that a plaintiff must prove in
24   order to establish municipal liability.”).
25   8  As an aside, it is unclear what plaintiff means when he claims that CFMG, a private
26   organization, denied what are presumed to be his administrative appeals. To the extent that it is
     relevant to any claims he may file in an amended complaint, plaintiff must clarify this statement.
     9 Plaintiff asserts that CFMG was aware of defendant Douglas’ actions because plaintiff filed
27
     grievances about the treatment, and CFMG denied them through the third level of appeal. (See
28   generally ECF No. 1 at 5).
                                                        11
        Case 2:19-cv-02020-DB Document 6 Filed 10/15/20 Page 12 of 13


 1          For these reasons, the claims plaintiff has raised against CFMG are not cognizable. Here
 2   again, however, plaintiff will be given an opportunity to amend them in a first amended
 3   complaint.
 4   VI.    OPTIONAL LEAVE TO AMEND
 5          Plaintiff is being given the opportunity to amend the complaint. If plaintiff chooses to file
 6   an amended complaint, it will take the place of the original complaint. See Lacey v. Maricopa
 7   Cty., 693 F.3d 896, 925 (9th Cir. 2012) (amended complaint supersedes original). Any amended
 8   complaint should observe the following:
 9          An amended complaint must identify as a defendant only persons who personally
10   participated in a substantial way in depriving plaintiff of a federal constitutional right. Johnson v.
11   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
12   constitutional right if he does an act, participates in another's act or omits to perform an act he is
13   legally required to do that causes the alleged deprivation).
14          An amended complaint must also contain a caption including the names of all
15   defendants. Fed. R. Civ. P. 10(a). Plaintiff may not change the nature of this suit by alleging
16   new, unrelated claims. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
17          Any amended complaint must be written or typed so that it is complete in itself without
18   reference to any earlier filed complaint. See L.R. 220 (E.D. Cal. 2009). This is because an
19   amended complaint supersedes any earlier filed complaint, and once an amended complaint is
20   filed, the earlier filed complaint no longer serves any function in the case. See Loux v. Rhay, 375
21   F.2d 55, 57 (9th Cir. 1967) (“The amended complaint supersedes the original, the latter being
22   treated thereafter as non-existent.”), overruled on other grounds by Lacey v. Maricopa Cty., 693
23   F.3d 896 (2012).       Accordingly, IT IS HEREBY ORDERED that:
24          1. The Clerk of Court shall add Solano County to the case caption of the docket as a
25   defendant;
26          2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 3) is GRANTED;
27          3. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
28   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §
                                                        12
        Case 2:19-cv-02020-DB Document 6 Filed 10/15/20 Page 13 of 13


 1   1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
 2   appropriate agency filed concurrently herewith;
 3           4. Plaintiff’s complaint (ECF No. 1) is DISMISSED with leave to amend , and
 4           5. Within sixty days of the date of this order, plaintiff shall file an amended complaint.
 5   Failure to comply with this order within the time allotted may result in the dismissal of this action
 6   for failure to state a claim upon which relief may be granted. See 28 U.S.C. § 1915A(b)(1).
 7   Dated: October 14, 2020
 8

 9

10

11   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/harr2020.scrn
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            13
